Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.






	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is not clearly written since it appears that language is missing with respect to “determining the residual correlation data subtracting the predicted correlation data.” Claim 5 is dependent upon a rejected base claim.
Claim 8 is indefinite due to the lack of a proper antecedent basis for “said further characterization comprises”.
Claim 13 is not clearly written since it appears that language is missing with respect to “determining the residual correlation data subtracting the predicted correlation data.” Claim 14 is dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marmet (20200371247) in view of Underbrink et al (20050047493).
Marmet (20200371247) discloses a receiver independent spoofing detection device for detecting spoofing of GNSS signals comprising: an RF chain to acquire and down convert a signal comprising one or more GNSS signals transmitted by GNSS sources, each of said GNSS signals comprising a navigation message modulated by a spreading code associated to a related GNSS source, an analog to digital converter, to digitize the down converted signal, and  a computer logic, to: calculate over a grid of spreading code phase delays and Doppler shifts, cross-correlation functions between said digitized signal and locally generated replicas of the signal, for one or more of said spreading codes, identify cross-correlation peaks and  analyze the cross-correlation peaks to detect spoofing situations, comprising monitoring the position of each cross-correlation peak over the grid of spreading code phase delays and Doppler shift for a number of successive signal acquisitions, and only consider cross-correlation peaks that appear in two or more successive signal acquisitions. Cross-correlation peaks related to the authentic or to the fake signals present a certain continuity over time and their path over the code phase delay/Doppler shift grid obey some basic mathematical relationships [0092]. By monitoring the variations of the cross-correlation peaks over time, the device for spoofing detection according to embodiments of the invention may be configured to detect such behavior of a spoofing device even before the receiver is locked on the fake signal [0094]+. Marmet thus discloses monitoring the difference between an instantaneous value of the correlation peak outputs with previous, historic values of the correlation peaks since it represents changes over time and when the variation d(code phase)/dt or │d(Doppler shift/dt)│ is higher than a threshold, there is a high probability that the associated signal comes from a spoofing device [0096]+. The measurements required to perform the signal analysis may be performed over two successive signal acquisitions, but may also be performed over more acquisitions by calculating an average (weighted or not) over the measurements [0103]. The spoofing detection device according to Marmet can advantageously implement a countermeasure to defeat such threats [0102].  However, Marmet et al do not specifically describe the countermeasures.
Underbrink et al disclose the conventionality of mitigating interference/jamming by suppressing the weak (authentic) GPS signal from the received signal in order to compute the strong (jamming/counterfeit) GPS signal and subsequently mitigate the interference (jamming/spoofing) by subtracting from the received signal. See for example FIGs. 1-3.
It would have been obvious to one having ordinary skill in the art to modify Marmet by incorporating the mitigation techniques of Underbrink et al in view of the conventionality of such in GNSS receivers as taught by Underbrink in order to remove the effects of signals negatively influencing the proper operation of accurately determining position. Since Marmet receives an authentic and spoofing signal, the received signal inherently includes a PRN associated with the authentic signal and a PRN associated with the spoofing signal. Moreover, since the spoofing signal is distinct from the authentic signal, it is inherent that a correlation output would include a peak associated with each.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jafarnia-Jahromi et al (“GPS Vulnerability to Spoofing Threats and a Review of Antispoofing Techniques”) describe known and conventional anti-spoofing techniques in Section 5, including the monitoring of C/No signal power which is conventionally derived at the correlator output as well as the variation thereof and distribution analysis of the correlator output. Table 1 summarizes the various known techniques, encompassing the claimed detecting technique.
Ledvina et al (“An In-line Anti-Spoofing Device for Legacy Civil GPS Receivers”), exemplified in FIG. 2 and described on page 702 at Section B. Anti-Spoofing Module.  Spoofing detection is highlighted at “IV. Spoofing Detection” as well as a conventional mitigation technique under the section B. Vestigal Signal Defense, “the perfect suppressing signal is identical to the authenticate signal in amplitude, PRN code, code phase, carrier Doppler shift frequency, navigation data bit values, and spectrum, but has a carrier phase difference of 180°.”
Pini et al (“Detection of Correlation Distortions Through Application of Statistical Methods”) disclose the conventionality of detecting spoofing using correlator output distortions using Chi-square Goodness of Fit Test and Sign Test.
Brenner (6,987,820) disclose the conventionality of receiving from a tracking channel over a time period, real-time correlation data comprising a peak, determining predicted correlation data based on historical correlation data, and identifying the presence of distortion by determining differences between the correlation measurements along the correlation curve. According to Brenner (5:9+), a processor 16 processes the early correlation outputs IEm through IE1, the punctual correlation output IP, and/or the late correlation outputs IL1 through ILn so as to derive one or more measured differences di,j.  The measured differences are compared (subtracted) from expected differences from all or a subset of these measured differences di,j. The resulting difference deviations are compared to corresponding thresholds in order to determine the existence of a fault. Edi,j is the difference that is expected for each corresponding measured difference di,j when there is no fault, and represents the predicted data based on historical correlation data (i.e. when no there is no fault/distortion). Thus, Brenner describe the conventionality of receiving real-time correlation data, determining predicted correlation data and identifying a presence of spoofing in a manner equivalent to the claimed subject matter.
Waid (20070194984) discloses a system and method for detecting and excluding false GPS signals which predict a GPS measurement value with a high degree of confidence, compare the predicted value with measured values, and reject a false measurement based on the comparison results [0004]. an algorithm for Kalman filter 208 is executed within the processor unit 202 to predict a GPS measurement at a future time, compare the predicted measurement with measurement data received at that time, and use the comparison to determine if the received measurement information is valid or false [0013]. 
Tarlow (8,400,353) discloses an apparatus and method for detecting a change in at least one parameter associated with the receiver and determining if the change in the at least one parameter is to be treated as erroneous. As a result of determining if the change in the at least one parameter is to be treated as erroneous, a further action may be performed. The apparatus comprising a parameter change detector configured to detect a change in at least one parameter associated with the receiver; and a parameter error determiner configured to determine if the change in the at least one parameter is to be treated as erroneous (2:11+). Said parameter error determiner is configured to determine if the change is to be treated as erroneous based on at least one of (1) a magnitude of the change, (2) a rate of change and (3) whether or not the change is sudden (2:20+).  If the change in the at least one parameter is to be treated as erroneous, the action may be performed to mitigate error resulting from the change (2:57+). At least one parameter comprises one or more parameters received, detected by, or determined by at least one of said receiver and said apparatus (2:52+).The parameters are exemplified by (1) a position of said receiver determined by at least one of said apparatus and said receiver; (2) a clock offset between the clock of the receiver and the clock of the at least one source; (3) velocity of said receiver; (4) acceleration of said receiver; (5) geometric dilution of precision (GDOP); (6) a number of sources from which the receiver receives signals; (7) a determined pseudorange for a signal received by said receiver; (8) the strength of a signal received by said receiver or the change in the strength of a signal received by said receiver; (9) a parameter measured by an inertial sensor; (10) a parameter indicative of the presence or absence of a multi-path component of a signal received by said receiver; (11) a parameter indicative of an aspect of the environment in an area proximate the receiver, and (12) output from a light sensor coupled to the receiver.  (e.g., 10:45+).  Upon detection of an error on the basis of a change in a parameter, aresponse controller 530 is configured to control a response of the receiver if the sudden change in the at least one parameter is to be treated as erroneous. The response controller may initiate one or more one of the following actions: . . . (5) providing an indication of the presence of one or more multi-path component(s) of signal(s); (6) one or more of predicting, estimating, determining and providing an indication of the magnitude of one or more multi-path component(s) of signal(s);  . . . (9) providing an indication of a possible position inaccuracy to a user; (10) one or more of determining and providing an indication of the magnitude of an error in one or more parameters; (11) one or more of controlling and modifying a strategy for one or more of acquiring and tracking signal(s) transmitted from one or more sources; . . .” (11:22+).
+Revol et al (9,166,649) disclose a method of detecting interference in a satellite radio-navigation signal on the basis of the correlator output of a GNSS receiver. The receiver comprises: a correlator for calculating a correlation function correlating the received satellite radio-navigation signal with a local spreading code, an interference detector for calculating an item of information (representative of a slope of a correlation, i.e. a change in the correlation output value over time), the said slope being estimated on any one of the sides of a correlation triangle; and the interference detector being further configured to compare the said item of information with a detection threshold configured at least as a function of a target signal-to-noise ratio and for producing, from said comparison, an information on the presence or absence of interference in the received satellite radio-navigation signal to thereby improve performance of the device. Thus, Revol et al disclose the claimed identification of the presence of an interference, of which a spoofing signal is encompassed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646